Third District Court of Appeal
                               State of Florida

                            Opinion filed July 12, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-224
                        Lower Tribunal No. 14-22076B
                            ________________


                             Andras Janos Vass,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Richard L.
Hersch, Judge.

     Adam Goodman; Aubrey Webb, for appellant.

      Pamela Jo Bondi, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before EMAS, FERNANDEZ and LOGUE, JJ.

     EMAS, J.
      We affirm Andras Janos Vass’s convictions and sentences for racketeering,

conspiracy to commit racketeering, three counts of human trafficking, and one

count of deriving support from the proceeds of prostitution.        Upon our de novo

review, Tibbs v. State, 397 So. 2d 1120 (Fla. 1981), we hold that there was

competent substantial evidence to support the jury’s verdicts, and reject Vass’s

argument to the contrary.

      We also reject Vass’s contention that trial counsel rendered constitutionally

ineffective assistance of counsel in failing to renew, at the close of all the evidence,

his previous motion for judgment of acquittal. See Morris v. State, 721 So. 2d 725

(Fla. 1998) (holding it is unnecessary for a defendant, at the close of all the

evidence, to renew a previous motion for judgment of acquittal to preserve the

issue for appellate review); Amend. to Fla. R. Crim. P. 3.380(b), 745 So. 2d 319

(Fla. 1998) (amending rule 3.380(b) to reflect the holding in Morris). We decline

to reach the merits of Vass’s other assertions of ineffective assistance of counsel;

such claims are generally not cognizable on direct appeal, except in the rare

circumstance (not present here) where the claimed ineffectiveness is apparent on

the face of the record and it would be a waste of judicial resources to require the

trial court to address the issue in the first instance. Blanco v. Wainwright, 507 So.

2d 1377, 1384 (Fla. 1987).




                                           2
      Finally, we reject Vass’s claim that the verdict form (submitted to the jury

without defense objection) was fundamentally defective because it failed to include

interrogatories for the jury to make findings regarding which incidents of

racketeering conduct were proven to establish the requisite pattern of racketeering

activity in support of the two racketeering offenses. See § 895.02(7), Fla. Stat.

(2014) (a “pattern of racketeering activity” means “engaging in at least two

incidents of racketeering conduct . . . .”) We agree with the analysis of our sister

court in Thomas v. State, 125 So. 3d 874 (Fla. 4th DCA 2013), the relevant facts of

which are indistinguishable from the instant case. In Thomas, the defendant was

charged with racketeering and racketeering conspiracy, as well as four other

crimes, each of which was alleged in the information to constitute a predicate act

for the racketeering charges. The racketeering verdict forms failed to include

interrogatories for the jury to make findings as to which predicate acts were proven

to establish a pattern of racketeering activity. The defendant was convicted on all

counts as charged. On appeal, the defendant argued that the verdict form was

defective and constituted fundamental error.       The Fourth District disagreed,

holding:

      We conclude that there was no fundamental error in the trial court’s
      use of the verdict form as the defendant claims. He was charged with
      one count of racketeering and one count of conspiracy to commit the
      same, and the State presented evidence supporting only those counts.
      He was also tried for four additional crimes, each of which was listed
      as a predicate incident. He was ultimately convicted of each of those


                                         3
      crimes. Therefore, it is clear from those verdict forms that the jury
      unanimously agreed that defendant had committed at least four of the
      predicate offenses . . . .

Id. at 876.

      In the instant case, as in Thomas, Vass was convicted of racketeering and

racketeering conspiracy, as well as four other felonies, each of which was alleged

in the information to constitute a separate incident of racketeering conduct

underlying the racketeering charges.1       By its verdict, the jury necessarily

determined that Vass engaged in at least four incidents of racketeering conduct.

No fundamental error was committed. We find no merit in the remaining issues

raised by Vass in this appeal.

      Affirmed.




1 The information alleged fifty-four separate incidents of racketeering conduct
allegedly occurring on various dates between April 1, 2012 and October 25, 2013.

                                        4